Exhibit THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES.THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS. TETRAGENEX PHARMACEUTICALS, INC. PROMISSORY NOTE $[ _ ] [Date] FOR VALUE RECEIVED, Tetragenex Pharmaceuticals, Inc., a Delaware corporation (the “Company”), promises to pay to the order of [ _ ] (the “Holder”), or its assignees, the principal sum of [ _ ] dollars ($) plus interest at the rate, subject to Section4 hereof, of twelve percent (12%) per annum, or so much, thereof, which may be outstanding on the Maturity Date (as hereinafter defined). Subject to Section 3 hereof, the entire outstanding principal amount and accrued interest of this promissory note (this “Note”) shall be due and payable on a date (the “Maturity Date”) which shall be the earlier to occur of: (i) two (2) years from the date hereof, or (ii) the Company receiving equity financing after the date hereof in excess of US $2,000,000 in the aggregate (or the closing on the Offering at or in excess of $2 million.For purposes hereof, “Offering” means that certain private placement of “units” consisting of a promissory note in the principal amount of $[ _ ], together with a warrant to purchase [ _ ] shares of the Company’s common stock. The following is a statement of the rights of the Holder and the conditions to which this Note is subject and to which Holder, by the acceptance of this Note, and the Company, by execution of this Note, agree as follows: 1.If the Company shall (a) fail to pay any principal or interest payable hereunder promptly on the due date thereof, or upon the occurrence of an Event of Default or upon the Maturity Date then the entire unpaid principal sum, together with all interest accrued payable hereunder added thereto, at the option of the Holder, shall bear interest, from the date of such occurrence through the date of judgment and until collection, at the rate which is the lesser of (x) fifteen percent (15%) per annum, or (y) the highest rate permitted by law. 2.
